department of the treasury internacrevenve service washington b c feb seti ep rife th uil no legend taxpayer a individual ira x iray iraz account a company r company s company t financial advisor c individual d amount a amount b amount c date page of date ‘ dear this is in response to your letter dated date supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue cade the code ot the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received distributions of amount a from ira x amount b from ira y and amount c from ira z taxpayera asserts that her failure to accomplish timely rollovers within the 60-day period prescribed by sec_408 of the code was due to errors committed by her financial advisor and her medical_condition which impaired her ability to accomplish timely rollover of amounts a b and c ‘ ' ‘taxpayer a represents that she was not aware that individual b's annuities were iras taxpayer a further represents that on date she met with financial advisor c and his client associate individual d who advised her to liquidate the annuities held by company r financial advisor c and individual d did not advise taxpayer a that the annuities were iras or that she had options other than liquidation in addition the forms that taxpayer a completed did not contain any statement that the annuities were iras taxpayer a received amounts a and b in connection with the liquidation of ras x and y and deposited these amounts into account a a non-ira account with company t ‘taxpayer a represents that shortly before date she again met with financial advisor c and individual d who advised her to liquidate the annuity held by company s financial advisor c and individual d assisted taxpayer a in completing the appropriate forms to request liquidation of ira z however financial advisor c and individual d did not advise taxpayer a that the annuity was an ira or that she had options other than liquidation tn addition the forms that taxpayer a completed did not contain any statement that the annuity was an ira on date taxpayer a received amount c in connection with the liquidation of ira zand deposited this amount into account a taxpayer a also represents that during the 60-day periods following the distributions she suffered from a medical_condition that affected her memory and diminished her mental capacity thus she relied on financial advisor c and individual d to provide her with appropriate advice and assistance page of 200919c69 based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amounts a b and c from iras x y and z respectively sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 dx3 of the code defines and provides the rules applicable to jra rollovers sec_408 3xa of the code provides that sec_408 of the code does not apply to ary amount_paid or distributed out of an ira individual for whose benefit the ra is maintained if to the the entire amount received including money and any other_property is paid into an ira for the benefit cf such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira after the for the benefit of such individual nat later than the day gate on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408 3a received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 does not apply to any amount required to be distributed under sec_408 sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the page of code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d 3x of the code a revproc_2003_16 i r date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ' the information and documentation submitted by taxpayer a with her assertion that her failure to accomplish timely rollovers of amounts a b and g within the 60-day rollover periods was due to errors committed by her financial advisor and her medical_condition which impaired her accomplish timely rollovers of amounts a b and c ability to is consistent therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of is granted a period of amounts a b and c from iras x y and z taxpayer a into days from the issuance of this ruling letter to contribute amounts a and c an eligible rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amounts a b and c will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does net authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t4 at sincerely yours poe ether donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
